UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4267



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JASON SHERRARD JOHNSON,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (3:01-cr-00085-4)


Submitted: January 25, 2007                 Decided:   January 29, 2007


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.



Paul J. Peralta, Moore & VanAllen, PLLC, Charlotte, North Carolina,
for Appellant.    Jonathan A. Vogel, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jason   Sherrard   Johnson   appeals    the    district       court’s

revocation of his supervised release and his resulting twenty-four

month sentence.      Johnson’s attorney filed a brief in accordance

with Anders v. California, 386 U.S. 739 (1967), certifying that

there are no meritorious grounds for appeal, but questioning

whether the district court erred in revoking his supervised release

and imposing an unreasonable sentence that did not take into

account the factors in 18 U.S.C. § 3553(a).        The Government did not

file a responding brief, and although advised of his right to do

so, Johnson did not file a pro se supplemental brief.                Finding no

reversible error, we affirm.

           Johnson    was   convicted   of   a    new    crime       during   his

supervised release which amounted to a Grade B violation under USSG

§ 7B1.1.      Section 7B1.3(a)(1) mandates that the court “shall”

revoke   supervised   release   upon    finding   a     Grade    B    violation.

Because Johnson was convicted of a new crime and admitted to three

other release violations, the court did not err in revoking his

supervised release.

           We recently held in United States v. Crudup, __ F.3d __,

2006 WL 224386 (4th Cir. Aug. 7, 2006), that we review sentences

imposed upon the revocation of supervised release to determine

whether the sentence is “plainly unreasonable.” Johnson’s sentence

was within the guidelines sentencing range of 18-24 months and the


                                  - 2 -
court stated a proper basis for its conclusion that Johnson be

sentenced to 24 months of imprisonment.                See Crudup, 2006 WL

2243586, at *5.    Johnson’s recidivism had been fully presented to

the court and was implicit in the court’s ruling.                    See United

States v. Davis, 53 F.3d 638, 642 (4th Cir. 1995).                      Because

Johnson’s   sentence   was    neither    procedurally     nor   substantively

unreasonable,     we   find    that     his    sentence    is   not     plainly

unreasonable.

            In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                   We

therefore affirm Johnson’s conviction and sentence.                  This court

requires that counsel inform Johnson, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Johnson requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                 Counsel’s

motion must state that a copy thereof was served on Johnson.

            Accordingly,      we      affirm     the      district      court’s

determination.    We dispense with oral argument because the facts

and legal contentions are adequately set forth in the materials

before the Court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                   - 3 -